             Case 1:18-cv-01020-CRC Document 22 Filed 08/22/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



WILDEARTH GUARDIANS,

                        Plaintiff,

                 v.                                       Civ. A. No. 18-1020 (CRC)

U.S. BUREAU OF LAND MANAGEMENT,

                        Defendant.


                                     JOINT STATUS REPORT

        Plaintiff WildEarth Guardians (“Plaintiff”) and Defendant U.S. Bureau of Land

Management (“BLM”) respectfully file this joint status report concerning Plaintiff’s Freedom of

Information Act (“FOIA”) request seeking, among others, records related to oil and gas pipeline

rights-of-way granted by the BLM in the Montana-Dakotas State Office.

        1.       Since the parties’ last joint status report filed on May 22, 2019, BLM has made its

8th, 9th and 10th interim releases on June 3, June 25, and July 30, 2019, respectively.

        2.       On June 3, 2019, BLM released 6,782 pages (8th release). On June 25, 2019,

BLM released 5,388 pages (9th release). And, on July 30, 2019, BLM released 4,761 pages. The

total number of pages released since the last report is 16,931 – or an average of 5,643 pages per

month over that period.

        3.       In addition to some 250 shape files in full, BLM has released 95,853 pages to

date.

        4.       In the July 30, 2019, letter accompanying the most recent release, BLM

acknowledged that Exemptions 3 to 7, and 9 might apply to parts of the documents next

reviewed, potentially requiring additional review, consultation, and submitter notifications.
            Case 1:18-cv-01020-CRC Document 22 Filed 08/22/19 Page 2 of 2



       5.       The parties respectfully request that they be permitted to file a further joint status

report on or before November 22, 2019.


Dated: August 22, 2019                         Respectfully submitted,

                                               JESSIE K. LIU, D.C. BAR # 472845
                                               United States Attorney for the District of Columbia

                                               DANIEL F. VAN HORN, D.C. BAR # 924092
                                               Chief, Civil Division


                                       By:     /s/ John Moustakas
                                               John Moustakas D.C. Bar # 442076
                                               Assistant United States Attorney
                                               U.S. Attorney’s Office for the District of Columbia
                                               555 4th Street, NW
                                               Washington, DC 20530
                                               (202) 252-2510
                                               john.moustakas@usdoj.gov

                                               Counsel for Defendant


                                               /s/ Kelly E. Nokes
                                               Kelly E. Nokes (Bar No. MT0001)
                                               Western Environmental Law Center
                                               208 Paseo del Pueblo Sur, No. 602
                                               Taos, NM 87571
                                               (575) 613-8051
                                               nokes@westernlaw.org

                                               Counsel for Plaintiff




                                                   2
